Citation Nr: 1645456	
Decision Date: 12/05/16    Archive Date: 12/19/16

DOCKET NO.  13-14 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a right leg disorder.

3.  Entitlement to service connection for a left leg disorder.

4.  Entitlement to service connection for a right knee disorder.

5.  Entitlement to service connection for a left knee disorder.

6.  Entitlement to service connection for a respiratory disorder (claimed as shortness of breath).


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs
		ATTORNEY FOR THE BOARD

B. Berry, Counsel


INTRODUCTION

The Veteran served on active duty from July 1976 to May 1978.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in September 2012 by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran requested a travel Board hearing in his May 2013 substantive appeal.  The RO scheduled the Veteran for a travel Board hearing in August 2016.  See July 2016 Letter.  The RO sent a letter to the Veteran in August 2016 reminding the Veteran of the travel Board hearing.  Thereafter, the Veteran faxed a letter to the RO in August 2016, prior to the scheduled Board hearing, requesting the RO to reschedule the hearing as he needs to find new representation.  The Veteran failed to appear at the scheduled hearing in August 2016 and the RO forwarded the appeal to the Board.  The evidence of record indicates that the Veteran had moved from to Pennsylvania from California within the past year.  See January 2016 statement in support of claim.  In light of the foregoing, a remand is necessary to schedule the Veteran for another travel Board hearing.  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a Travel Board hearing at the RO before a Veterans Law Judge.  The Veteran and his representative should be notified in writing of the date, time, and location of the hearing.  A copy of the letter should be associated with the Veteran's electronic claims file. 

2. After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the appeal should be returned to the Board for the purpose of appellate disposition, in accordance with appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


